Name: 2005/3/EC: Commission Decision of 3 January 2005 accepting an undertaking offered in connection with the anti-circumvention investigation concerning anti-dumping measures imposed by Council Regulation (EC) NoÃ 769/2002 on imports of coumarin originating in the PeopleÃ¢ s Republic of China by imports of coumarin consigned from India or Thailand, whether declared as originating in India or Thailand or not
 Type: Decision
 Subject Matter: trade;  Asia and Oceania;  chemistry;  international trade;  competition
 Date Published: 2005-10-14; 2005-01-04

 4.1.2005 EN Official Journal of the European Union L 1/15 COMMISSION DECISION of 3 January 2005 accepting an undertaking offered in connection with the anti-circumvention investigation concerning anti-dumping measures imposed by Council Regulation (EC) No 769/2002 on imports of coumarin originating in the Peoples Republic of China by imports of coumarin consigned from India or Thailand, whether declared as originating in India or Thailand or not (2005/3/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 8 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) Following an expiry review, by Regulation (EC) No 769/2002 (2) (the original Regulation), the Council imposed a definitive anti-dumping duty of EUR 3 479 per tonne on imports of coumarin, falling within CN code ex 2932 21 00 originating in the Peoples Republic of China (PRC). (2) On 24 February 2004, the Commission received a request pursuant to Article 13(3) of the basic Regulation to investigate the alleged circumvention of the anti-dumping measures imposed on imports of coumarin originating in the PRC (the request). The request was submitted by the European Chemical Industry Council (CEFIC) (the applicant) on behalf of the sole producer in the Community. The request contained sufficient prima facie evidence to warrant the initiation of an investigation. (3) The Commission initiated an investigation by Regulation (EC) No 661/2004 (3) (the initiating Regulation) into the alleged circumvention of the anti-dumping measures imposed on imports of coumarin originating in the PRC by imports of coumarin consigned from India or Thailand, whether declared as originating in India or Thailand or not. (4) As a result of the investigation, the Council, by Regulation (EC) No 2272/2004 (4), extended the anti-dumping duty imposed on imports of coumarin originating in the Peoples Republic of China to imports of coumarin consigned from India or Thailand, whether declared as originating in India or Thailand or not. B. UNDERTAKING (5) Atlas Fine Chemicals Pvt. Ltd, a cooperating exporting producer in India, has offered an undertaking in accordance with Article 8(1) of the basic Regulation. In that undertaking, the exporting producer has offered to sell to the Community coumarin which it genuinely produces in India up to a quantitative ceiling corresponding to the quantity of coumarin genuinely produced in India and sold to the Community during the period between 1 April 2003 and 31 March 2004. (6) The company will also provide the Commission with regular and detailed information concerning its exports to the Community, meaning that the undertaking can be monitored effectively by the Commission. Furthermore, the sales structure of this company is such that the Commission considers the risk of circumventing the agreed undertaking is limited. (7) The undertaking offer ensures that only genuinely produced coumarin in India will be exported to the Community. In view of the above, the undertaking is considered to prevent circumvention and therefore it is acceptable. (8) In order to enable the Commission to monitor effectively the companys compliance with the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty will be conditional upon the presentation of an invoice containing at least the items of information listed in the Annex to Regulation (EC) No 2272/2004. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that the shipment corresponds to the commercial documents. Where no such invoice is presented, or where it does not correspond to the product presented to customs, the appropriate rate of anti-dumping duty will instead be payable. (9) In the event of a breach or withdrawal of the undertaking, an anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The undertaking offered by the producer mentioned below, in connection with the investigation into the alleged circumvention of the anti-dumping measures on imports of coumarin originating in the Peoples Republic of China by imports of coumarin consigned from India or Thailand is hereby accepted. Country Company Taric additional code India Atlas Fine Chemicals Pvt. Ltd, Debhanu Mansion, Nasik-Pune Highway, Nasik Road, MS 422 101, India A579 Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 3 January 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 123, 9.5.2002, p. 1. Regulation as amended by Regulation (EC) No 1854/2003 (OJ L 272, 23.10.2003, p. 1). (3) OJ L 104, 8.4.2004, p. 99. (4) OJ L 396, 31.12.2004, p. 18.